DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Objections
Claims 7 and 22 are objected to because of the following informalities:  
In claim 7, line 3: “a the same” should be changed to “a same”;
In claim 22, line 8: “a) retrieving” should be changed to “e) retrieving”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-18, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu et al. (U.S. Pub. No. 2006/0122540) (previously cited) in view of Kraemer et al. (U.S. Pub. No. 2005/0039763) (previously cited) and Semler et al. (U.S. Pub. No. 2005/0101875).
Regarding claim 1, Zhu discloses:
Apparatus for use in controlling dialysis (paragraph 0044 discloses wherein the device can be used to control a dialysis machine), the apparatus including a processing system (Paragraph 0007 discloses wherein the device contains a digital signal processor and a microprocessor) that: a) determines a plurality of measured impedance values for at least one body segment, each measured impedance value being measured at a corresponding measurement frequency (paragraphs 0051, 0053 and 0060 discloses wherein multiple and continuous measurements are made at specific body segments and paragraph 0036 disclose when the measured resistivity is dependent upon the frequency); b) for each body segment, and using the measured impedance values, determines at least one indicator, the indicator being at least partially indicative of a level of extracellular fluid (paragraphs 0053 and 0055-0057 discloses wherein the system can monitor, measure, and display (or indicate) the change in extracellular volume and wherein the resistivity value or resistance (indicator) of the body segment is used to assess or indicate change in extracellular volume and paragraphs 0007-0008 and 0014 disclose wherein the system can measure and graph the extracellular resistance of body segments and paragraph 0060 discloses wherein the extracellular resistance corresponds to or indicates the extracellular fluid volume, additionally paragraph 0033 discloses wherein the measured bioimpedance value (additional indicator) is used to determine the refilling volume of a peripheral body segment which is used as an indicator of a dialysis patient's hydration status or dry body weight); c) generates a subject specific baseline (Paragraphs 0007-0008 and 0010 disclose wherein the system acquires an initial extracellular resistance (R0) (baseline) of a body segment via the impedance system and paragraphs 0055-0057, 0062, 0065, and 0068-0069 disclose wherein the R0 value is determined or calculated based on the impedance measurements or values); d) monitors a rate of change of the at least one indicator over time (Paragraphs 0031 and 0047 disclose wherein the resistance (indicator) of the patient's body or body segment is monitored and paragraph 0084 discloses wherein the rate of change in resistance (indicator)was calculated by taking the measurements of resistivity over time); and, e) controls dialysis by selectively halting dialysis when the rate of change of the indicator falls below a predetermined threshold for at least one body segment and when the measured impedance values or derived indicators represent a dry weight based on the subject specific baseline (Paragraphs 0044, 0047, and 0049 disclose wherein the dialysis machine, including the end point is controlled based on measurement readings and calculations and at least the abstract, paragraphs 0010, 0014, 0016, 0031, 0033, 0046-0053, and 0055-0062 disclose wherein the machine controls the dialysis based on measured impedance values and analysis indicative of a determined dry weight for the individual subject which are at least based on the initial extracellular resistance values for subject).  
In the same field of systems for determining hydration status of an individual, Kraemer discloses:
wherein dry weight is indicative or represents the ideal fluid status or level of a subject (paragraph 0004).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to interpret the teachings of Zhu for controlling dialysis based on dry weight as being the same as or equivalent with controlling dialysis based on an ideal fluid level, as Kraemer discloses wherein the terms ideal fluid level and dry weight are interchangeable and/or the dry weight represents an ideal fluid level such that Kraemer teaches that the controlling of dialysis based on ideal fluid level is a simple substation for the controlling of dialysis based on dry weight, as taught by Zhu, in order to achieve the predictable result of controlling the fluid or hydration level of a subject.  
Yet the combination does not disclose:
wherein the subject specific baseline is generated by retrieving measurements from a subject database, the subject specific baseline generated from retrieved measurements.

wherein the subject specific baseline is generated by retrieving measurements from a subject database, the subject specific baseline generated from retrieved measurements (paragraph 0112-0113 discloses wherein the system compares the measurement data to previous recorded measurement data which is stored in a receiving station and paragraph 0132 discloses wherein the receiving station can be a database).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have modified the combination to incorporate wherein the subject specific baseline is generated by retrieving measurements from a subject database, the subject specific baseline generated from retrieved measurements, as taught by Semler, in order to improve the accuracy of the analysis of the system by comparing to a database or plurality of measurement data for creating a more accurate reference or baseline for comparison.  
Regarding claim 2, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1. Zhu further discloses:
wherein the processing system is coupled to a measuring device and the processing system: a) causes the measuring device to perform the impedance measurements (paragraph 0007 discloses wherein the processor is in connection with the electrical output means which perform the resistivity or impedance measurement processes); and, b) analyses impedance values transferred from the paragraph 0007 discloses wherein the microprocessor continuously calculates the outputted measurement values).
Regarding claim 3, Zhu in view of Kraemer and Semler discloses the apparatus of claim 2. Zhu further discloses:
wherein the processing system is at least one of: a) remote to the measuring device; b) connected to the measuring device via a wired connection; and, c) connected to the measuring device via a wireless connection (Figure 2 shows wherein there is electrical wiring connecting the measurement electrodes 10 and the system containing the microprocessor system 5 and paragraph 0044 discloses wherein the measurement system can be remotely connected to a PC).
Regarding claim 4, Zhu in view of Kraemer and Semler discloses the apparatus of claim 2. Zhu further discloses:
wherein: a) the processing system: i) generates instructions; and, ii) transfers the instructions to the measuring device; and, b) the measuring device is responsive to the instructions to cause the impedance measurements to be performed (Paragraph 0053 discloses wherein the digital signal processor sends signals to the electrodes to control the measurement process).
Regarding claim 5, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1. Zhu further discloses:
wherein the processing system is connected to a dialysis machine (Paragraph 0045 discloses wherein the microprocessor system is connected to the hemodialysis machine).

wherein the processing system: a) causes one or more electrical signals to be applied to the subject using a first set of electrodes, the one or more electrical signals having a plurality of frequencies (Paragraph 0034 and 0045 discloses wherein injector electrode 9 are used for supplying current for the resistivity measurement signals and paragraph 0036 discloses wherein multiple frequencies may be used); b) determines an indication of electrical signals measured across a second set of electrodes applied to the subject in response to the applied one or more signals (Paragraph 0034-35 and 0045 discloses wherein the resistivity (indication) is determined based on a measurement reading from a set of measurement electrodes); c) determines from the indication and the one or more applied signals, an instantaneous impedance value at each of the plurality of frequencies (paragraph 0036-0037 discloses wherein the system uses the resistivity value (indication) and applied current at multiple or a plurality of frequencies to determine bioimpedance values); and, d) determines the indicator using the instantaneous impedance values (paragraphs 0036-0037 and 0045-49 disclose wherein bioimpedance value (indicator) is calculated and measured and paragraphs 0035 and 0048 discloses wherein the resistance (indicator) is measured by the bioimpedance analysis).
Regarding claim 14, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1. Zhu further discloses:
wherein the indicator for a body segment is the extracellular fluid volume determined using the equation: ECVsegment =CSegment                        
                            
                                
                                    ρ
                                
                                
                                    S
                                    e
                                    g
                                    m
                                    e
                                    n
                                    t
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    S
                                                    e
                                                    g
                                                    m
                                                    e
                                                    n
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    S
                                                    e
                                                    g
                                                    m
                                                    e
                                                    n
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                     Where ECV = segement,= Geometry Constant which is 1 for an arm or leg and 4 for the thoracic cavity; Lsegment = Length of the segment in cm RSegment = Resistance of the segment in Ohm;                         
                            
                                
                                    ρ
                                
                                
                                    S
                                    e
                                    g
                                    m
                                    e
                                    n
                                    t
                                
                            
                        
                    = Resistivity coefficient which is nominally 47 Ohm/ cm (Paragraph 0055). 
Regarding claim 15, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1. Zhu further discloses:
wherein the at least one body segment includes at least one of: a) a limb; b) a calf; and, c) a bicep (Paragraph 0034 discloses wherein the body segment is preferably a limb segment or a calf segment).
Regarding claim 16, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1. Zhu further discloses:
wherein the processing system: a) determines a first indicator at a first time; b) determines a second indicator at a second time; and c) determines the rate of change using the difference between the first and second indicators and the first and second times (Paragraph 0084 discloses wherein the rate of change in resistance was calculated by taking the measurements of resistivity over time).
Regarding claim 17, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1. Zhu further discloses:
wherein the processing system displays  (Paragraph 0053 discloses wherein the measurements and results/analysis of the machine can be displayed) an indication of at least one of: a) at least one measured impedance value (paragraph 0060); b) a hydration status (paragraph 0049); c) parameter values (paragraph 0060); d) the paragraph 0060; resistance); e) an extracellular fluid volume (paragraph 0060); and, f) a ratio of extra-cellular to intra-cellular fluid.
Regarding claim 18, Zhu discloses:
A method of controlling dialysis of a subject (Paragraph 0044 discloses wherein the device can control a dialysis machine), the method including, in a processing system (Paragraph 0007 discloses wherein the device contains a digital signal processor and a microprocessor): a) determining measured impedance value for at least one body segment (paragraphs 0051, 0053 and 0060 discloses wherein multiple and continuous measurements are made at specific body segments); b) for each body segment, and using the measured impedance values, determining at least one indicator, the indicator being at least partially indicative of a level of extracellular fluid (paragraphs 0053, 0055-0057 discloses wherein the system can monitor, measure, and display the change in extracellular volume and wherein the resistivity value or resistance (indicator) of the body segment is used to assess or indicate change in extracellular volume and paragraphs 0007-0008 and 0014 disclose wherein the system can measure and graph the extracellular resistance (indicator) of body segments and paragraph 0060 discloses wherein the extracellular resistance corresponds to the extracellular fluid volume, additionally paragraph 0033 discloses wherein the measured bioimpedance value (indicator) is used to determine the refilling volume of a peripheral body segment which is used as an indicator of a dialysis patient's hydration status or dry body weight and paragraph 0055 discloses wherein the resistance or resistivity value of the body segment is used to assess change in the extracellular volume); c) generates a subject specific baseline Paragraphs 0007-0008, and 0010 disclose wherein the system acquires an initial extracellular resistance (R0) (baseline) of a body segment via the impedance system and paragraphs 0055-0057, 0062, 0065, and 0068-0069 disclose wherein the R0 value (baseline) is determined or calculated based on the impedance measurements or values); d) monitoring a rate of change of the at least one indicator over time (paragraphs 0031 and 0047 disclose wherein the resistance (indicator) of the patient's body or body segment is monitored and paragraph 0084 discloses wherein the rate of change in resistance (indicator)was calculated by taking the measurements of resistivity over time); and, e) controlling dialysis by selectively halting dialysis when the rate of change of the indicator falls below a predetermined threshold for at least one body segment and when the measured impedance values or derived indicators represent a dry weight based on the subject specific baseline (Paragraphs 0044, 0047, and 0049 disclose wherein the dialysis machine, including the end point is controlled based on measurement readings and calculations and at least the abstract, paragraphs 0010, 0014, 0016, 0031, 0033, 0046-0053, and 0055-0062 disclose wherein the machine controls the dialysis based on measured impedance values and analysis indicative of a determined dry weight for the individual subject which are at least based on the initial extracellular resistance values for subject).
 In the same field of systems for determining hydration status of an individual, Kraemer discloses: 
wherein dry weight is indicative or represents the ideal fluid status or level of a subject (paragraph 0004).

Yet the combination does not disclose:
wherein the subject specific baseline is generated by retrieving measurements from a subject database, the subject specific baseline generated from retrieved measurements.
However, in the same field of systems assessing body fluid and hydration levels, Semler discloses:
wherein the subject specific baseline is generated by retrieving measurements from a subject database, the subject specific baseline generated from retrieved measurements (paragraph 0112-0113 discloses wherein the system compares the measurement data to previous recorded measurement data which is stored in a receiving station and paragraph 0132 discloses wherein the receiving station can be a database).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have modified the combination to incorporate wherein the subject specific baseline is generated by retrieving measurements from a subject database, the subject 
Regarding claim 21, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1. Zhu further discloses:
wherein the subject specific baseline is generated by at least one of: a) calculating impedance measurements when the subject is healthy; b) calculating impedance measurements before medical intervention; c) calculating a mean value of previous measurements; d) calculating one or more impedance values (Paragraphs 0007-0008, and 0010 discloses wherein the system acquires an initial extracellular resistance (R0) of a body segment via the impedance system and paragraphs 0055-0057, 0062, 0065, and 0068-0069 disclose wherein the R0 value is determined or calculated based on the impedance measurements or values); and, e) retrieving from a condition database.
Regarding claim 22, Zhu in view of Kraemer and Semler discloses the method of claim 18. Zhu further discloses:
wherein the subject specific baseline is generated by at least one of: a) calculating impedance measurements when the subject is healthy; b) calculating impedance measurements before medical intervention; c) calculating a mean value of previous measurements; d) calculating one or more impedance values (Paragraphs 0007-0008, and 0010 discloses wherein the system acquires an initial extracellular resistance (R0) of a body segment via the impedance system and paragraphs 0055-0057, 0062, 0065, and 0068-0069 disclose wherein the R0 value is determined or calculated based on the impedance measurements or values); and, a) retrieving from a condition database.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kraemer and Semler, as applied to claim 1, and further in view of Skrabal et al. (U.S. Pub. No. 2005/0177062) (previously cited).
Regarding claim 7, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1, yet the combination does not disclose:
wherein the electrodes include: a) a first current supply electrode positioned on a limb being measured; b) a second current supply electrode on a second limb on a the same lateral side of the subject as the limb being measured; c) a first voltage electrode positioned on a limb being measured; and, d) a second voltage electrode positioned on a third limb contra-lateral to the limb being measured.
However, in the same field of impedance monitoring devices, Skrabal teaches 
wherein the electrodes include: a) a first current supply electrode positioned on a limb being measured; b) a second current supply electrode on a second limb on a same lateral side of the subject as the limb being measured; c) a first voltage electrode positioned on a limb being measured; and, d) a second voltage electrode positioned on a third limb contra-lateral to the limb being measured (Figure 9 and paragraph 0185 disclose wherein the placement of electrodes on each of the 4 limbs wherein the electrode elements are used to supply current and measure voltage).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of invention, to have modified the combination to incorporate wherein the electrodes 
Regarding claim 8, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1, yet the combination does not disclose:
wherein the apparatus includes a measuring device including at least two channels, each channel being adapted to measure the impedance across a respective body segment, and wherein the method includes, in the processing system, causing at least one impedance measurement to be performed using each channel.
However, in the same field of impedance monitoring devices, Skrabal teaches 
wherein the apparatus includes a measuring device including at least two channels, each channel being adapted to measure the impedance across a respective body segment, and wherein the method includes, in the processing system, causing at least one impedance measurement to be performed using each channel (Figure 9 and  paragraphs 0185-0186 disclose wherein the system comprises a plurality of channels which are selected via an analogue switch 13 which is connected to the impedance determining device 12).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of invention, to have modified the combination to incorporate wherein the apparatus includes a measuring device including at least two channels, each channel being adapted .
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu in view of Kraemer and Semler, as applied to claim 1, and further in view of Ward et al. (U.S. Pub. No. 2008/0319336) (previously cited).
Regarding claim 13, Zhu in view of Kraemer and Semler discloses the apparatus of claim 1, yet Zhou does not disclose:
wherein the processing system, determines the parameter values using the equation:                 
                    Z
                    =
                     
                    
                        
                            R
                        
                        
                            ∞
                        
                    
                    +
                    
                        
                            
                                
                                    R
                                
                                
                                    o
                                
                            
                            -
                            
                                
                                    R
                                
                                
                                    ∞
                                
                            
                        
                        
                            1
                            +
                            (
                            j
                            ω
                            τ
                            
                                
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    α
                                    )
                                
                            
                        
                    
                
                where: Z is the measured impedance at angular frequency                 
                    ω
                
            ,                 
                    τ
                
             is a time constant, and                 
                    α
                
             has a value between 0 and 1.
However, in the same field of impedance monitoring devices, Ward discloses:
wherein the processing system, determines the parameter values using the equation:                 
                    Z
                    =
                     
                    
                        
                            R
                        
                        
                            ∞
                        
                    
                    +
                    
                        
                            
                                
                                    R
                                
                                
                                    o
                                
                            
                            -
                            
                                
                                    R
                                
                                
                                    ∞
                                
                            
                        
                        
                            1
                            +
                            (
                            j
                            ω
                            τ
                            
                                
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    α
                                    )
                                
                            
                        
                    
                
                where: Z is the measured impedance at angular frequency                 
                    ω
                
            ,                 
                    τ
                
             is a time constant, and                 
                    α
                
             has a value between 0 and 1 (Paragraph 0136).
Therefore, it would be obvious to one of ordinary skill in the art, at the time of invention, to have modified the combination to incorporate wherein the processing system, determines the parameter values using the equation:                 
                    Z
                    =
                     
                    
                        
                            R
                        
                        
                            ∞
                        
                    
                    +
                    
                        
                            
                                
                                    R
                                
                                
                                    o
                                
                            
                            -
                            
                                
                                    R
                                
                                
                                    ∞
                                
                            
                        
                        
                            1
                            +
                            (
                            j
                            ω
                            τ
                            
                                
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    α
                                    )
                                
                            
                        
                    
                
             ,   where: Z is the measured impedance at angular frequency                 
                    ω
                
            ,                 
                    τ
                
             is a time constant, and                 
                    α
                
             has a value between 0 and 1, as taught by Ward as a more accurate expression for determining impedance in a biological sample (Paragraph 0136).
Response to Amendment
Applicant amended claims 1, 18, 21, and 22 in the response filed 02/01/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-8, 13-18 and 21-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 02/01/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791